Civil action tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.' *Page 779 
"2. If so, did the plaintiff, by his own negligence, contribute to his injury, as alleged in the answer? Answer: `No.'
"3. What damage, if any, is the plaintiff entitled to recover of the defendant? Answer: `$1,600.'"
Judgment on the verdict in favor of plaintiff. Defendant appealed, assigning errors.
Upon controverted issues of fact the jury has determined the case in favor of the plaintiff. A careful perusal of the record leaves us with the impression that the case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. The verdict and judgment will be upheld.
No error.